DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schlack (US 2002/0129368), hereinafter referred to as Schlack, in view of Beyabani (US 2009/0083780), hereinafter referred to as Beyabani, in view of Volovich (US 2015/0089523), hereinafter referred to as Volovich.

7.	Regarding claim 1, Schlack discloses a viewer rating calculation apparatus for a server using channel change data, the server connected to set-top boxes installed in respective households via a network, the viewer rating calculating apparatus comprising:  a viewing history data processor configured to generate viewing history data for the each set- top box by processing the channel change data and generate viewing history data for each channel by processing the generated viewing history data for the each set-top box (fig. 2-5, paragraphs 74, 213 and 239-240 wherein system tracks viewing history of users gathered by set top boxes of users viewing content); 
and a viewer rating calculator configured to determine a total number of the set-top boxes by calculating a number of set-top boxes as one when a plurality of set-top boxes belong to one household, and then calculate a viewer rating in a specific time slot by using the viewing history data for the each channel and the total number of the set-top boxes (fig. 11-14, paragraphs 121, 174, 190 and 196 wherein system gathers multiple user reactions when viewing content in order to make user calculations in relation to said content viewed).
However, Schlack is silent in regards to disclosing a receiver configured to receive channel change data from each of the set-top boxes.
Beyabani discloses a receiver configured to receive channel change data from each of the set-top boxes (fig. 1, paragraphs 16, 19 and 29 wherein server monitors content consumed by set top boxes coupled to a network).  Beyabani (paragraph 15) provide motivation to combine the references wherein system performs monitoring of programs and television channels being viewed by a group of viewers to monitor the popularity of these programs and television channels.  All the elements are known.  Combining the references would yield the instant claims wherein system monitors a plurality of content viewers of content over a period to make viewer observations.  Therefore, the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
However Schlack and Beyabani are silent in regards to disclosing wherein the channel change data received from the each of the set-top boxes comprises an IP address for a respective set-top box, and wherein when multiple set-top boxes have a same IP address, the viewer rating calculator is further configured to calculate the multiple set-top boxes as one set-top box for determining the total number of the set-top boxes.
Volovich discloses wherein the channel change data received from the each of the set-top boxes comprises an IP address for a respective set-top box (fig. 1, paragraphs 20, 22, 25 and 30 wherein household viewership information is aggregated and analyzed form participating household STBs and wherein household has fixed IP address), 
and wherein when multiple set-top boxes have a same IP address, the viewer rating calculator is further configured to calculate the multiple set-top boxes as one set-top box for determining the total number of the set-top boxes (fig. 3, paragraphs 25, 55 and 59 wherein viewing activities are logged by the TV metering data provider in the database and tracked by the IP Address of the household, and wherein STBs in household are aggregated).  Volovich (paragraph 20) provides motivation to combine the references wherein fixed IP address of household router aggregates STB viewer information to determine household viewing data.  All of the elements are known.  Combining the references would yield the instant claims wherein STB viewing data is aggregated in order to determine viewing data for an individual household.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.     

8.	Regarding claim 2, Volovich discloses the viewer rating calculation apparatus using channel change data of claim 1, wherein the channel change data further comprises a set-top box ID, a channel before change, a changed channel, a change start time, and a change completion time (fig. 3, paragraphs 55 and 57 wherein viewership metering data utilizes STB ID as well as channel information identifying the attributes of the TV used for watching the content)

9.	Regarding claim 3, Schlack discloses the viewer rating calculation apparatus using channel change data of claim 1, wherein the viewing history data for the each set-top box comprises a viewing start time and a viewing completion time for the each channel (fig. 21-22, paragraphs 186-188 wherein viewing statistics including duration of sessions for multiple households is gathered tracking multiple viewers watching multiple programs).

10.	Regarding claim 4, Schlack discloses the viewer rating calculation apparatus using channel change data of claim 1, wherein the viewing history data for the each channel comprises a viewing start time and a viewing completion time for the each set-top box (fig. 21-22, paragraphs 186-188 wherein viewing statistics including duration of sessions for multiple households is gathered tracking multiple viewers watching multiple programs).

11.	Regarding claim 5, Schlack discloses the viewer rating calculation apparatus using channel change data of claim 1, wherein the viewer rating calculator is further configured to calculate the number of set-top boxes as one, when being viewed by the plurality of set-top boxes belonging to the one household in a specific time slot in which a viewer rating is calculated (fig. 1-3, paragraph 213 wherein the combination of multiple members of a household watching television simultaneously may result in a household signature, different than any of the individual signatures ).

12.	Regarding claim 6, Schlack discloses the viewer rating calculation apparatus using channel change data of claim 1, further comprising: a viewer rating comparator configured to compare the calculated viewer rating of a specific channel in the specific time slot and a past viewer rating of the specific channel (fig. 29, paragraphs 71-72 and 207 wherein the sliding time window is compared with the same data in the past to judge if viewership has changed, wherein channel change frequency is also measured).

13.	Regarding claim 7, Beyabani discloses the viewer rating calculation apparatus using channel change data of claim 6, wherein the viewer rating comparator is further configured to: determine, when there is a difference greater than or equal to a threshold between the calculated viewer rating of the specific channel and the past viewer rating of the specific channel, whether the difference is due to a date-based event (fig. 1-5, paragraphs 20, 31 and 35-36 wherein system uses an aggregate of viewed content from multiple set top boxes at a home when judging popularity of content being viewed in a home with multiple set top boxes) 
and generate a viewer rating correction request signal, when the difference is not due to the date-based event (fig. 1-5, paragraphs 79-80 wherein system updates channel package presented to viewers based on updated popularity of content determined).

14.	Regarding claim 8, Schlack discloses the viewer rating calculation apparatus using channel change data of claim 6, wherein the viewer rating comparator is further configured to: calculate a first viewer rating from set-top boxes subscribed to a first platform operator and calculate a second viewer rating from set-top boxes subscribed to a second platform operator, with respect to the specific channel (fig. 1-4, paragraphs 73 and 275 wherein subscribers are aggregated into groups based on having similar interest or characteristics, and targeted with similar PPV and VOD content); 
and compare the first viewer rating and the second viewer rating to each other (fig. 1-4, paragraphs 73, 245-246 and 275 wherein grouped subscribers have similar signature profiles for similar targeting).

15.	Regarding claim 9, Schlack discloses the viewer rating calculation apparatus using channel change data of claim 8, wherein the viewer rating comparator is further configured to generate a viewer rating correction request signal, when there is a difference greater than or equal to a threshold between the first viewer rating and the second viewer rating (fig. 1-4, paragraphs 245-246 wherein signatures of multiple viewer are compared to determine if the signatures correlate with one another and may be grouped).

16.	Regarding claim 10, Beyabani discloses the viewer rating calculation apparatus using channel change data of claim 7, wherein the viewer rating correction request signal is a signal for requesting re-transmission of the channel change data in a time section in which the difference is greater than or equal to the threshold (fig. 1-5, paragraphs 29-30 wherein system receives request for related content from user after channel change detected at predefined intervals after channel change).

17.	Regarding claim 11, Schlack discloses a viewer rating calculation method for a video management server using channel change data, the video management server connected to set-top boxes installed in respective households via a network, the viewer rating calculation method comprising:  generating viewing history data for the each set-top box by processing the channel change data (fig. 2-5, paragraphs 74, 213 and 239-240 wherein system tracks viewing history of users gathered by set top boxes of users viewing content); 
generating viewing history data for each channel by processing the viewing history data for the each set-top box (fig. 2-5, paragraphs 74, 213 and 239-240 wherein system tracks viewing history of users gathered by set top boxes of users viewing content); 
determining a total number of the set-top boxes by calculating a number of set-top boxes as one, when a plurality of set-top boxes belong to one household (fig. 1-3, paragraph 213 wherein the combination of multiple members of a household watching television simultaneously may result in a household signature, different than any of the individual signatures); 
and calculating a viewer rating of a specific channel by using the viewing history data for the each channel and the total number of the set-top boxes (fig. 11-14, paragraphs 121, 174, 190 and 196 wherein system gathers multiple user reactions when viewing content in order to make user calculations in relation to said content viewed).
However, Schlack is silent in regards to disclosing receiving channel change data from each of the set-top boxes.
Beyabani discloses receiving channel change data from each of the set-top boxes (fig. 1, paragraphs 16, 19 and 29 wherein server monitors content consumed by set top boxes coupled to a network).  Beyabani (paragraph 15) provide motivation to combine the references wherein system performs monitoring of programs and television channels being viewed by a group of viewers to monitor the popularity of these programs and television channels.  All the elements are known.  Combining the references would yield the instant claims wherein system monitors a plurality of content viewers of content over a period to make viewer observations.  Therefore, the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Schlack and Beyabani are silent in regards to disclosing wherein the channel change data received from the each of the set-top boxes comprises an IP address for a corresponding set-top box, and wherein the determining the total number of the set-top boxes comprises when multiple set-top boxes have a same IP address, calculating the multiple set-top boxes as one set-top box for determining the total number of the set-top boxes.
Volovich discloses wherein the channel change data received from the each of the set-top boxes comprises an IP address for a corresponding set-top box (fig. 1, paragraphs 20, 22, 25 and 30 wherein household viewership information is aggregated and analyzed form participating household STBs and wherein household has fixed IP address), 
and wherein the determining the total number of the set-top boxes comprises when multiple set-top boxes have a same IP address, calculating the multiple set-top boxes as one set-top box for determining the total number of the set-top boxes (fig. 3, paragraphs 25, 55 and 59 wherein viewing activities are logged by the TV metering data provider in the database and tracked by the IP Address of the household, and wherein STBs in household are aggregated).  Volovich (paragraph 20) provides motivation to combine the references wherein fixed IP address of household router aggregates STB viewer information to determine household viewing data.  All of the elements are known.  Combining the references would yield the instant claims wherein STB viewing data is aggregated in order to determine viewing data for an individual household.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

18.	Regarding claim 12, Volovich discloses the viewer rating calculation method using channel change data of claim 11, wherein the channel change data further comprises a set-top box ID, a channel before change, a changed channel, a change start time, and a change completion time (fig. 3, paragraphs 55 and 57 wherein viewership metering data utilizes STB ID as well as channel information identifying the attributes of the TV used for watching the content).

19.	Regarding claim 13, Schlack discloses the viewer rating calculation method using channel change data of claim 11, wherein the viewing history data for the each set-top box comprises a viewing start time and a viewing completion time for the each channel (fig. 21-22, paragraphs 186-188 wherein viewing statistics including duration of sessions for multiple households is gathered tracking multiple viewers watching multiple programs).

20.	Regarding claim 14, Schlack discloses the viewer rating calculation method using channel change data of claim 11, wherein the viewing history data for the each set-top box comprises a viewing start time and a viewing completion time for the each set-top box (fig. 21-22, paragraphs 186-188 wherein viewing statistics including duration of sessions for multiple households is gathered tracking multiple viewers watching multiple programs).

21.	Regarding claim 15, Beyabani discloses the viewer rating calculation method using channel change data of claim 11, further comprising:  comparing between the calculated viewer rating of the specific channel and a past viewer rating of the specific channel to each other (fig. 1-5, paragraphs 20, 31 and 35-36 wherein system uses an aggregate of viewed content from multiple set top boxes at a home when judging popularity of content being viewed in a home with multiple set top boxes); 
and checking whether there is a date-based event when there is a difference greater than or equal to a threshold between the calculated viewer rating of the specific channel and the past viewer rating of the specific channel (fig. 1-5, paragraphs 79-80 wherein system updates channel package presented to viewers based on updated popularity of content determined).

22.	Regarding claim 16, Beyabani discloses the viewer rating calculation method using channel change data of claim 15, further comprising:  correcting the calculated viewer rating of the specific channel when there is no date-based event (fig. 1-5, paragraphs 79-80 wherein system updates channel package presented to viewers based on updated popularity of content determined).

23.	Regarding claim 17, Beyabani discloses the viewer rating calculation method using channel change data of claim 16, wherein the correcting of the calculated viewer rating of the specific channel comprises re- requesting the channel change data in a time section in which the difference is greater than or equal to the threshold (fig. 1-5, paragraphs 29-30 wherein system receives request for related content from user after channel change detected at predefined intervals after channel change).

24.	Regarding claim 18, Schlack discloses the viewer rating calculation method using channel change data of claim 11, further comprising:  comparing, with respect to the specific channel, a first viewer rating calculated from set- top boxes subscribed to a first platform operator and a second viewer rating calculated from set- top boxes subscribed to a second platform operator, when the set-top boxes are respectively subscribed to multiple platform operators (fig. 1-4, paragraphs 73 and 275 wherein subscribers are aggregated into groups based on having similar interest or characteristics, and targeted with similar PPV and VOD content); 
and correcting the calculated viewer rating of the specific channel when there is a difference greater than or equal to a threshold between the first viewer rating and the second viewer rating (fig. 1-4, paragraphs 244 wherein signature that best matches (according to a predefined threshold) will be merged with the recently updated signature by calculating the weighted average of the signature data).

25.	Regarding claim 19, Beyabani discloses the viewer rating calculation method using channel change data of claim 18, wherein the correcting of the calculated viewer rating of the specific channel comprises re- requesting the channel change data in a time section in which the difference is greater than or equal to the threshold (fig. 1-5, paragraphs 29-30 wherein system receives request for related content from user after channel change detected at predefined intervals after channel change).

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424